DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         Regarding claim 1, it is not clear what is the correlation between the step “receiving a system information message ---first random access channel configuration” recited in line 2-4 and the other two steps such as “receiving a bandwidth part configuration --- first random access channel configuration” recited in line 5-7 and the step of “performing random access --- in the bandwidth part” recited in line 8-9.
       Claim 4 recites the limitation "the random access channel resource" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
       Claim 17 recites the limitation "the random access channel resource" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,869,338. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently found in the U.S. Pat. # 10,869,338. The comparison between the instant application claims and the patent claims is as follows:
The instant application claim 1 is as follows:
1. A method comprising: receiving a system information message associated with a cell-defining synchronization signal block, wherein the system information message includes a first random access channel configuration; receiving a bandwidth part configuration via a dedicated message that indicates a bandwidth part configured with a second random access channel configuration different from the first random access channel configuration; and performing random access based on the second random access channel configuration in the bandwidth part.
The patent claim 1 is as follows:
1. A method comprising: receiving a first cell-defining synchronization signal block on a carrier; synchronizing to the first cell-defining synchronization signal block; receiving a first system information message associated with a first serving cell of the carrier of the first cell-defining synchronization signal block, wherein the first system information message includes a first random access channel configuration; receiving a bandwidth part configuration via a dedicated message from the first serving cell that indicates a bandwidth part configured with a second random access channel configuration different from the first random access channel configuration; and performing random access according to the second random access channel configuration in the bandwidth part of the first serving cell.
The instant application claim 15 is as follows:
15. An apparatus comprising: a receiver that: receives a system information message associated with a cell-defining synchronization signal block, wherein the system information message includes a first random access channel configuration; and receives a bandwidth part configuration via a dedicated message that indicates a bandwidth part configured with a second random access channel configuration different from the first random access channel configuration; and a processor that performs random access based on the second random access channel configuration in the bandwidth part.
The patent claim 17 is as follows:
17. An apparatus comprising: a receiver that receives a first cell-defining synchronization signal block on a carrier; and a processor that synchronizes to the first cell-defining synchronization signal block, wherein: the receiver: receives a first system information message associated with a first serving cell of the carrier of the first cell-defining synchronization signal block, wherein the first system information message includes a first random access channel configuration; and receives a bandwidth part configuration via a dedicated message from the first serving cell that indicates a bandwidth part configured with a second random access channel configuration different from the first random access channel configuration; and the processor performs random access according to the second random access channel configuration in the bandwidth part of the first serving cell.
 The limitations in instant application claims 2,3,6 10,16 correspond to the limitation of patented claims 8,15,9,5.20 respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-9,15,16,18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the NPL “BWP issues for EN-DC completion” by Huawei et al.
        Regarding claims 1,15, the NPL “BWP issues for EN-DC completion” discloses a method comprising: receiving a system information message associated with a cell-defining synchronization signal block, wherein the system information message includes a first random access channel configuration (page 2, lines 1-3 in combination with (page 1, 1 Introduction, agreement 6,serving cell, wherein the first system information message includes a first random access channel configuration(page 2, lines 7-8;page 2,3 RACH configuration for EN-DC. line 7); receiving a bandwidth part configuration via a dedicated message that indicates a bandwidth part configured with a second random access channel configuration different from the first random access channel configuration (page 2,3 RACH configuration for EN- DC, lines 3-8; page 3, figure 1); and performing random access based on the second random access channel configuration in the bandwidth part (page 2,3 RACH configuration for EN-DC., lines 5-6,8-9).  
       Regarding claim 2, the NPL “BWP issues for EN-DC completion” discloses wherein the system information message includes essential system information to access a cell that is not included in a master information block of the cell (page 2, line 1-10).  
       Regarding claims 3,16, the NPL “BWP issues for EN-DC completion” discloses wherein performing the random access comprises performing a contention free random access on a random access channel resource of the second random access channel configuration (page 4, line 3-5). 
       Regarding claim 356, the NPL “BWP issues for EN-DC completion” does not specifically disclose wherein the cell-defining synchronization signal block is received on a portion of a carrier, and the portion of the carrier is within an initial downlink bandwidth part of the serving cell (page 2, line 1-10)
       Regarding claims 5,18, the NPL “BWP issues for EN-DC completion” discloses wherein the cell-defining synchronization signal block is from a serving cell, and the method further comprises receiving the cell-defining synchronization signal block for synchronization to the serving cell (page1,1 introduction, agreement 3 & 4; page 1,1 introduction, agreement 6).
      Regarding claim 357, the NPL “BWP issues for EN-DC completion” discloses wherein the system information message is received in at least the portion of the carrier on which the cell-defining synchronization signal block is received (page 2, line 1-10).  
         Regarding claims 8,18, the NPL “BWP issues for EN-DC completion” discloses wherein the first random access channel configuration is associated with an initial uplink bandwidth part of the serving cell (page 2-3, 3 RACH configuration for EN-DC).  
        Regarding claims 9,18, the NPL “BWP issues for EN-DC completion” discloses wherein the bandwidth part configuration is a bandwidth part configuration of the serving cell (page 2,3 RACH configuration for EN- DC, lines 3-8; page 3, figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the NPL “BWP issues for EN-DC completion” by Huawei et al in view of the NPL “Remaining details on bandwidth part operation in NR” by Media Tek Inc.
        Regarding claims 4,17 the NPL “BWP issues for EN-DC completion” does not specifically disclose wherein the random access channel resource is associated with a channel state information reference signal. The NPL “Remaining details on bandwidth part operation in NR” discloses wherein the random access channel resource is associated with a channel state information reference signal (section 3.3). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Media Tek Inc. in the system of Huawei et al for enabling reduced UE power energy consumption by bandwidth adaptation.

Claim(s) 10,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the NPL “BWP issues for EN-DC completion” by Huawei et al in view of the NPL “Remaining details on SS burst set related procedures” by Samsung. 
         Regarding claims 10,19, the NPL “BWP issues for EN-DC completion” does not specifically discloses wherein the cell-defining synchronization signal block is a first cell- defining synchronization signal block of a first cell, and the method further comprises receiving information of a second cell-defining synchronization signal block of a second cell, wherein the information of the second cell-defining synchronization signal block includes a physical cell identity and a synchronization signal frequency location of the second cell- defining synchronization signal block. The NPL “Remaining details on SS burst set related procedures” discloses wherein the cell-defining synchronization signal block is a first cell- defining synchronization signal block of a first cell, and the method further comprises receiving information of a second cell-defining synchronization signal block of a second cell, wherein the information of the second cell-defining synchronization signal block includes a physical cell identity and a synchronization signal frequency location of the second cell- defining synchronization signal block (pages 1-3, 2.1 RMSI indication of burst set composition; page 4, line 14-39; pages 4-5, proposal 2; page 7, line 13-46). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Samsung in the system of Huawei et al in order to utilize the time-frequency resources of the network.
Claim(s) 11-14,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the NPL “BWP issues for EN-DC completion” by Huawei et al and the NPL “Remaining details on SS burst set related procedures” by Samsung as applied to claims 1,10,15,19 above, and further in view of the NPL “Remaining details on bandwidth part operation in NR” by Media Tek Inc.
        Regarding claim 11, the NPL “BWP issues for EN-DC completion” and the NPL “Remaining details on SS burst set related procedures” do not specifically disclose wherein the first cell-defining synchronization signal block is within a first portion of a carrier and the second cell-defining synchronization signal block is within a second portion of the carrier different than the first portion of the carrier. The NPL “Remaining details on bandwidth part operation in NR” discloses wherein the first cell-defining synchronization signal block is within a first portion of a carrier and the second cell-defining synchronization signal block is within a second portion of the carrier different than the first portion of the carrier (page 9, line 3-34; page 9, fig. 5; page 10,5.1, 5.2). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Media Tek Inc. in the system of Huawei et al and Samsung for enabling reduced UE power energy consumption by bandwidth adaptation.
     Regarding claim 12,20, the NPL “BWP issues for EN-DC completion” discloses wherein the second random access channel configuration is associated with the second cell (section 4 on pages 4-5).  
        Regarding claim 13, the NPL “Remaining details on bandwidth part operation in NR” discloses wherein receiving the information comprises receiving an indication that indicates to a remote unit to change a primary cell from the first cell to the second cell (page 9, line 3-34; page 9, fig. 5; page 10,5.1, 5.2).  
      Regarding claim 14, the NPL “Remaining details on bandwidth part operation in NR” discloses wherein the second cell is a target cell, and the bandwidth part configuration is a bandwidth part configuration of the target cell (page 9, line 3-34; page 9, fig. 5; page 10,5.1, 5.2).
      
Conclusion
          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416